PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 				:
Adams, et al.					:
Application No.: 16/885,000			:		ON PETITION
Filed:	May 27, 2020				:
Attorney Docket No.:	1510794.445US2	:						

This is a decision on the “Petition under 37 CFR 1.182 to Transfer of Papers from 16/885,187 to 16/885,000”, filed on September 20, 2021. This is also a decision on the “Petition for Delayed Submission of a Priority Claim for Benefit of the Provisional Application”, filed on September 20, 2021, which is being treated as a petition under 37 CFR 1.78(c).

The petition under 37 CFR 1.182 is granted.

The petition under 37 CFR 1.78(c) is dismissed as unnecessary. 

Consideration under 37 CFR 1.182

The application was filed on May 27, 2020.  On June 5, 2020, the Office of Patent Application Processing mailed a “Notice of Omitted Item(s) in a Nonprovisional Application” (the “Notice”) stating, in pertinent part, that the application had been accorded a filing date of May 27, 2020, but that Figures 4-9, as described in the specification, appeared to have been omitted.  Relative to the alleged omitted figures, the Notice allowed an extendable period for reply of two months from its mailing date, with extensions of time under 37 CFR 1.136(a) available.  

On June 17, 2020, applicant filed  “Petition for Date of Deposit” exercising option I as set forth in the Notice, which required payment of the petition fee under 37 CFR 1.17(f). It is noted that option I of the Notice is appropriate when applicant can establish that the alleged omitted items were deposit in the USPTO with the non-provisional application papers. The “Petition for Date of Deposit” did not argue that the alleged omitted Figures 4-9 were deposited with the subject non-provisional application papers on May 27, 2020, however. Applicant argued in the petition “Petition for Date of Deposit” that an incorrect set of drawings accompanied the application papers filed on May 27, 2020, and accorded Application Serial No. 16/885,000, and that applicant filed on May 27, 2020, replacement drawings and a preliminary amendment that were treated as a new application and accorded Application Serial No. 16/885,187. The petition was dismissed by a decision mailed on October 20, 2020. It is noted that a renewed petition was filed on July 16, 2021, that was dismissed by a decision mailed on September 14, 2021. 

The instant petition under 37 CFR 1.182 was filed on September 20, 2021, whereby applicant requests that the replacement drawings and preliminary amendment filed on May 27, 2020, and accorded Application No. 16/885,187, be transferred to the subject application 16/885,000, and accorded a filing date of May 27, 2020. 

A review of the record reveals that seven sheets of replacement drawing and a preliminary amendment were filed on May 27, 2020, and accorded Application No. 16/885,187, and no filing date.1 It is noted that the Electronic Acknowledgement Receipt indicates that the “Application No.” for the filing is 16/885,187, evidencing that the intended follow-on documents were erroneously filed as a new application by the applicant.

It is noted that the Manual of Patent Examining Procedure (MPEP), Section 724.05(III) states, in pertinent part: 

Where the Office can determine the correct application file that the papers were actually intended for, based on identifying information in the heading of the papers (e.g., application number, filing date, title of invention and inventor(s) name(s)), the Office will transfer the papers to the correct application file for which they were intended without the need of a petition. However, if the papers are correctly matched with the application serial number given in an electronic filing via EFS-WEB, the information is not considered to have been submitted in the incorrect application even if the identifying information in the heading of the papers is directed toward a different application. (emphasis added)

It is also noted that MPEP § 502.05 states:

(b)    Improperly Filed Follow-on Documents

As previously stated, EFS-Web Contingency and (EFS-Web for unregistered users) permits users to sign on as unregistered EFS-Web users to file new applications, national stage submissions under 35 U.S.C. 371  submitted with the basic national fee necessary to enter the national stage, requests for reexamination, requests for supplemental examination, and certain ePetitions. EFS-Web Contingency (and EFS-Web for unregistered users) have limited functionality, and do not permit users to file other follow-on documents and follow-on fee payments after the initial submission of the application, reexamination request, or supplemental examination request (e.g., amendments and replies to Office actions). Note that it is improper for registered and unregistered users to file follow-on documents as new applications. The USPTO provides answers to frequently asked questions, and other helpful information on the USPTO website. Users are encouraged to check the USPTO website for more information and contact the Patent Electronic Business Center for questions related to the usage of USPTO Patent Electronic Systems. When an applicant improperly files a follow-on document as a new application via EFS-Web Contingency (or EFS-Web) and wishes the USPTO to move the follow-on document to an existing intended application, a petition under 37 CFR 1.182  accompanied by the petition fee under 37 CFR 1.17(f)  will be required in the intended application.
The replacement drawings and preliminary amendment filed on May 27, 2020, were correctly accorded a new application number 16/885,187 because applicant filed the papers as such Therefore, the information is not considered to have been submitted in an incorrect application.

Nevertheless, as indicated by MPEP § 502.05 cited above, the Office may transfer the papers to the correct application upon submission of a petition under 37 CFR 1.182 requesting that the Office transfer the papers to the correct application.

In view thereof, a copy of the seven sheets of drawings, and four pages of the preliminary amendment filed on May 27, 2020, in Application No. 16/885,187, will be placed in the file of Application No. 16/885,000, and accorded a filing date of May 27, 2020. 

Applicant is informed that the fee under 37 CFR 1.17(f) that accompanied the “Petition for Deposit” filed on June 17, 2020, is not refundable as such was a requirement of the petition, as indicated by the Notice mailed on June 5, 2020, and a decision on the merits of that petition was rendered on October 20, 2020.  

As a petition under 37 CFR 1.182 was required to transfer the papers to the correct file, the petition fee under 37 CFR 1.17(f) has been charged to counsel’s deposit account.2

Consideration under 37 CFR 1.78(c)

A petition for acceptance of a claim for late priority under 37 CFR 1.78(c) or (e) is only applicable to those applications filed on, or after, November 29, 2000.  Further, the petition is appropriate only after the expiration of the period specified in 37 CFR 1.78(a)(4). It is noted that 37 CFR 1.78(a) (4) provides that:


(4) The reference required by paragraph (a)(3) of this section must be submitted during the pendency of the later-filed application. If the later-filed application is an application filed under 35 U.S.C. 111(a), this reference must also be submitted within the later of four months from the actual filing date of the later-filed application or sixteen months from the filing date of the prior-filed provisional application. If the later-filed application is a nonprovisional application entering the national stage from an international application under 35 U.S.C. 371, this reference must also be submitted within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f) (§ 1.491(a)), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior-filed provisional application. Except as provided in paragraph (c) of this section, failure to timely submit the reference is considered a waiver of any benefit under 35 U.S.C. 119(e) of the prior-filed provisional application. The time periods in this paragraph do not apply if the later-filed application is: 

(i) An application filed under 35 U.S.C. 111(a) before November 29, 2000; or 
(ii) An international application filed under 35 U.S.C. 363 before November 29, 2000.

A review of the application file history reveals that an application data sheet (ADS) was filed on May 27, 2020, setting forth the benefit claim to provisional application 62/854,050, filed on May 29, 2019.  Such is memorialized on the Filing Receipt mailed on June 5, 2020. The record demonstrates that a proper benefit claim under 37 CFR 1.78 was filed within the period set forth in 37 CFR 1.78(a)(4).  As the proper benefit claim was presented within the period set forth by 37 CFR 1.78(a)(4), and is reflected in the record, the instant petition under 37 CFR 1.78(c) petition is dismissed as unnecessary.3

The application is directed to the Office of Patent Application Processing where the follow-on seven (7) sheets of drawings, and four (4) pages of the preliminary amendment filed on May 27, 2020, in Application No. 16/885,187, will be placed in the file of Application No. 16/885,000, and accorded a filing date of May 27, 2020. 

Telephone inquiries concerning this decision may be directed to the undersigned at (571) 272-3222. 

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        
			













    
        
            
    

    
        1 It is noted that the preliminary amendment and replacement drawings cite Application No. 16/885,000.
        2 It is noted that applicant paid a petition fee under 37 CFR 1.17(h) of $140.00 with the instant petition. The remaining amount of $280.00 due for the fee under 37 CFR 1.17(f) is charged to the deposit account.
        3 It is presumed that the provisional application to which applicant refers in the petition is provisional application 62/854,050, to which a benefit claim was timely made. If applicant wishes to claim priority to a different provisional application, applicant may filed a renewed petition under 37 CFR 1.78(c) and a corrected Application Data Sheet setting forth the desired change to the benefit claim. The renewed petition under 37 CFR 1.78(c) would not need to be accompanied by a petition fee under 37 CFR 1.17(m).